DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/23/2022 has been entered. Claims 1, 3, 5, 8, 12, 13, and 18 have been amended. Claims 1-22 remain pending in this application. The amendments to the Claims have overcome the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed 11/23/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Flior on 05/20/2022. Examiner suggested adding the additional detail of the analyte sensor and the exposed contact surfaces being co-planar to overcome the prior art, and Applicant agreed with additional changes to the claim language.
The application has been amended as follows:
Claim 1 has been amended as follows:
An apparatus, comprising: 
an analyte sensor comprising: 
an elongated body,
a first electrode in electrical communication with a first conductive contact, and 
a second electrode in electrical communication with a second conductive contact; and
a sensor carrier attached to the analyte sensor, the sensor carrier including: 
an intermediate body, 
a first conductive portion disposed on the intermediate body, the first conductive portion in electrical communication with the first conductive contact and forming a first exposed contact surface, 
a second conductive portion disposed on the intermediate body, the second conductive portion in electrical communication with the second conductive contact and forming a second exposed contact surface, 
wherein the first and second conductive portions form a connection portion including the first and second exposed contact surfaces, with the first and second exposed contact surfaces configured to establish electrical communication between the first and second conductive contacts and a separate device, and 
wherein the first and second conductive contacts are co-planar with the first and second exposed contact surfaces
Claim 3 has been amended as follows:
The apparatus of Claim 2, wherein the identifier, the analyte sensor, the first and second conductive portions, and the intermediate body form part of a [[the]] laminated configuration.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Frick et al. (US 2019/0261511) teaches an analyte sensor with an elongated body and two electrodes in electrical communication with two conductive contacts and a sensor carrier (Figs. 1-3) with first and second conductive portions (see contacts 112, 114 in Fig. 1 as an example) forming exposed contact surfaces (see castellated through-via 118 in Fig. 1). The exposed contact surfaces form a connection portion configured to establish electrical communication with the first and second conductive contacts and a separate device (“an example interposer employs castellated through-vias to provide electrical connections between the main PCB and interposer,” paragraph 13). While a portion of conductive contacts 112, 114 disposed on interposer 100 are co-planar with a portion of the analyte sensor, the exposed contact surfaces 118 which are part of the connection portion and establish connection with a separate device are not co-planar with the contacts of the analyte sensor.
The prior art of record does not teach or suggest in combination with all other claim elements, first and second exposed contact surfaces that are co-planar with first and second conductive contacts of an analyte sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791